Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-10, 12-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sosin (U.S. 20020091011) in view of Hammon (U.S. 5026580) in further view of Reynolds (U.S. 5830080)
Regarding claim 1, Sosin discloses an apparatus comprising: an artificial turf comprising: synthetic blades of grass comprising a trans-chromic material that changes from a first color to a second color (Abstract, artificial turf made from fibers including chromogens that change color in response to golf swing, Par. 5, fibers include chromogen that changes from first color to second color, Par 13, 25, color change is reversible) in response to contact with a golf club during a golf swing, 
 whereby a virtual divot that exhibits changed coloration and shape suitable for analysis of the golf swing exists (Abstract fibers and chromogens experience stress from being struck by golf club and provide visual feedback of location and direction of impact i.e. divot exhibits changed coloration and shape) 
Sosin does not explicitly disclose the synthetic blades of grass returning to the first color in from 5 to 20 seconds following changing to the second color in response to the golf swing;
and virtual divot exhibits changed coloration and shape for from 5 to 20 seconds following the golf swing
this would be a matter of optimum range and the court found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05. It is noted that Sosin as seen above, discloses color changing fibers and therefore would have been obvious to one of ordinary skill to optimize the recovery time of the divot area by routine experimentation. 
However, Sosin does not disclose a cut-resistant interface layer to which the synthetic blades of grass are attached and a resilient compressible layer attached to the cut-resistant interface layer, that compresses from a first shape into a second, virtual divot shape in response to force applied by the golf club during the golf swing, the resilient compressible layer returning to the first shape in from 5 to 20 seconds following being compressed into the second shape in response to the golf swing
Hammon discloses a cut-resistant interface layer to which the synthetic blades of grass are attached (Col. 2 turf layer i.e. synthetic blades of grass attached to polypropylene backing) and a resilient compressible layer attached to the cut-resistant interface layer (Col. 4 Lns. 40-50, foam cushion 24B bonded under polypropylene layer) It is noted that polypropylene is listed as a known cut-resistance material as disclosed by applicant’s specification Par. 22 and therefore, one of ordinary skill would readily recognize the polypropylene material of Hammon would have similar cut-resistance properties as claimed. 
However, Hammon does not disclose a resilient compressible layer that compresses from a first shape into a second, virtual divot shape in response to force applied by the golf club during the golf swing
Reynolds discloses a resilient compressible layer that compresses from a first shape into a second, virtual divot shape in response to force applied by the golf club during the golf swing (Col. 5 Lns. 15-40 turf compresses to simulate effect of natural turf, surface will deform and recover from deformation in manner similar to natural turf), 
While Reynolds does not explicitly disclose the resilient compressible layer returning to the first shape in from 5 to 20 seconds following being compressed into the second shape in response to the golf swing, this would be a matter of optimum range and the court found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05. It is noted that Reynolds as seen above, discloses a compressible layer in the golf mat and therefore would have been obvious to one of ordinary skill to optimize the recovery time of the divot area by routine experimentation. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the golf mat of Sosin with cut-resistant interface layer in a golf mat, as taught by Hammon to provide Sosin with the advantage of a compression mat that is durable and can withstand multiple impacts. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the golf mat of Sosin with compression layer in a golf mat, as taught by Reynolds to provide Sosin with the advantage of a compression mat to aid in effectively simulating the response of natural turf. 
Regarding claim 2, Sosin discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Sosin discloses the trans-chromic material is incorporated into the synthetic blades of grass (Abstract, artificial turf made from fibers including chromogens that change color in response to golf swing, Par. 5, fibers include chromogen that changes from first color to second color).
claim 4, Sosin discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Sosin discloses the trans-chromic material is a thermochromic material that exhibits a base thermochromic coloration at 20 to 25 degrees Celsius (Par. 24, thermochromic change occurs between 0 and 200 C).
Regarding claim 5, Sosin discloses the claimed invention substantially as claimed, as set forth above in claim 4. 
Sosin discloses the base thermochromic coloration is green (Par. 25, green to yellow color transition).
Regarding claim 6, Sosin discloses the claimed invention substantially as claimed, as set forth above in claim 4. 
Sosin discloses the thermochromic material exhibits an activated thermochromic coloration, different than the base thermochromic coloration, above 25 degrees Celsius (Par. 24, thermochromic color change most preferably between 35-200 C)
Regarding claim 7, Sosin discloses the claimed invention substantially as claimed, as set forth above in claim 6. 
Sosin discloses the activated thermochromic coloration is tan, brown, or red (Par. 25, color change from red to brown)
Regarding claim 8, Sosin discloses the claimed invention substantially as claimed, as set forth above in claim 1
Sosin discloses the synthetic blades of grass comprise a thermochromic additive that is introduced to a base material (Par. 16, chromogenic substance is coated onto fibers)
Regarding claim 9, Sosin discloses the claimed invention substantially as claimed, as set forth above in claim 8
Sosin discloses the base material comprises at least one of nylon, polyethylene, ethylene-vinyl acetate, and poly ethylene-vinyl acetate (Par. 33 polyethylene) 
Regarding claim 10, Sosin discloses the claimed invention substantially as claimed, as set forth above in claim 9
Sosin discloses the thermochromic additive comprises at least one of spirolactones, fluorans, spiropyrans, fulgides, bisphenol A, parabens, 1,2,3-triazole derivates, and 4-hydroxycoumarin (Par. 26, multitude of organic thermochromic substances are known in the art including but not limited to diaryl phthalides, polyaryl carbinols, leuco auramines, lactum leuco compounds, indolines, spiropyrans and fluoranes)
Regarding claim 12, Sosin discloses the claimed invention substantially as claimed, as set forth above in claim 1
However, Sosin does not disclose the resilient compressible layer comprises viscoelastic foam  
Reynolds discloses the resilient compressible layer comprises viscoelastic foam (Col. 7 Ln. 40-45, polyurethane foam used for foam under turf is a type of viscoelastic foam)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the golf mat of Sosin with viscoelastic foam in a golf mat, as taught by Reynolds to provide Sosin with the advantage of using a preferred material for the foam and It is noted that “mere selection of known materials to make an apparatus of a type made of said material prior to the invention, the selection of said material being on basis of suitability for intended use, is obvious.” See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP 2144.07
Regarding claim 13, Sosin discloses the claimed invention substantially as claimed, as set forth above in claim 1
However, Sosin does not disclose the resilient compressible layer comprises polyurethane foam. 
Reynolds diclsoses the resilient compressible layer comprises polyurethane foam (Col. 7 Ln. 40-45, polyurethane foam used for foam under turf)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the golf mat of Sosin with viscoelastic foam in a golf mat, as taught by Reynolds to provide Sosin with the advantage of using a preferred material for the foam and It is noted that “mere selection of known materials to make an apparatus of a type made of said material prior to the invention, the selection of said material being on basis of suitability for intended use, is obvious.” See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP 2144.07
Regarding claim 14, Sosin discloses the claimed invention substantially as claimed, as set forth above in claim 1
However, Sosin does not disclose the resilient compressible layer has a thickness from 2 to 4 cm. 
While Reynolds does not explicitly disclose the resilient compressible layer has a thickness from 2 to 4 cm, Reynolds discloses a compressible layer and the court found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05. It is noted that Reynolds as seen above, discloses a compressible layer in the golf mat and therefore would have been obvious to one of ordinary skill to optimize the thickness of the compressible layer by routine experimentation.
Regarding claim 15, Sosin discloses the claimed invention substantially as claimed, as set forth above in claim 3
Sosin discloses the first color is green and the second color is brown (Par. 25, color change starts at green and reaches brown)
Regarding claim 16, Sosin discloses an apparatus comprising: a golf practice mat comprising: 
a stance mat (Fig. 3, stance mat 18) configured to support a golfer; 
Par. 15, golf mat 18 comprising plurality of fibers 12 to create artificial turf)
the artificial turf comprising synthetic blades of grass comprising a trans-chromic material that temporarily changes from a first color to a second color in response to contact with a golf club during a golf swing (Abstract, artificial turf made from fibers including chromogens that change color in response to golf swing, Par. 5, fibers include chromogen that changes from first color to second color, Par 13, 25, color change is reversible), 
whereby a virtual divot (Abstract fibers and chromogens experience stress from being struck by golf club and provide visual feedback of location and direction of impact i.e. divot exhibits changed coloration and shape) that exhibits changed coloration and shape suitable for analysis of the golf swing exists
While Sosin does not explicitly disclose the synthetic blades of grass returning to the first color in from 5 to 20 seconds following changing to the second color in response to the golf swing; 
exhibits changed coloration and shape suitable for analysis of the golf swing exists for from 5 to 20 seconds following the golf swing, this would be a matter of optimum range and the court found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05. It is noted that Sosin as seen above, discloses color changing fibers and therefore would have been obvious to one of ordinary skill to optimize the recovery time of the divot area by routine experimentation. 
However, Sosin does not disclose an artificial turf located in an opening in the stance mat, 
a cut resistant interface layer to which the synthetic blades of grass are attached
 and -5- a resilient compressible layer, attached to the cut-resistant interface layer that compresses from a first shape into a second, virtual divot shape in response to force applied by the golf club during the golf swing, the resilient compressible layer returning to the first shape in from 5 to 20 seconds following being compressed into the second shape in response to the golf swing; 
Hammon discloses a cut resistant interface layer to which the synthetic blades of grass are attached (Col. 2 turf layer i.e. synthetic blades of grass attached to polypropylene backing) and -5- a resilient compressible layer, attached to the cut-resistant interface layer (Col. 4 Lns. 40-50, foam cushion 24B bonded under polypropylene layer) It is noted that polypropylene is listed as a known cut-resistance material as disclosed by applicant’s specification Par. 22 and therefore, one of ordinary skill would readily recognize the polypropylene material of Hammon would have similar cut-resistance properties as claimed. 
However, Hammon does not disclose an artificial turf located in an opening in the stance mat and a resilient compressible layer that compresses from a first shape into a second, virtual divot shape in response to force applied by the golf club during the golf swing, the resilient compressible layer returning to the first shape in from 5 to 20 seconds following being compressed into the second shape in response to the golf swing;
Reynolds discloses an artificial turf located in an opening in the stance mat (Fig. 5, artificial turf 500 located in opening of stance mat 515), 
and a resilient compressible layer that compresses from a first shape into a second, virtual divot shape in response to force applied by the golf club during the golf swing (Col. 5 Lns. 15-40 turf compresses to simulate effect of natural turf, surface will deform and recover from deformation in manner similar to natural turf), 
While Reynolds does not explicitly disclose the resilient compressible layer returning to the first shape in from 5 to 20 seconds following being compressed into the second shape in response to the golf swing, this would be a matter of optimum range and the court found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05. It is noted that Reynolds as seen above, discloses a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the golf mat of Sosin with cut-resistant interface layer in a golf mat, as taught by Hammon to provide Sosin with the advantage of a compression mat that is durable and can withstand multiple impacts. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the golf mat of Sosin with compression layer in a golf mat, as taught by Reynolds to provide Sosin with the advantage of a compression mat to aid in effectively simulating the response of natural turf. 
Regarding claim 18, Sosin discloses the claimed invention substantially as claimed, as set forth above in claim 16. 
Sosin discloses the thermochromic material exhibits a base thermochromic coloration at 20 to 25 degrees Celsius (Par. 24, thermochromic change occurs between 0 and 200 C) and exhibits an activated thermochromic coloration, different than the base thermochromic coloration, above 25 degrees Celsius (Par. 24, thermochromic color change most preferably between 35-200 C)
Regarding claim 19, Sosin discloses the claimed invention substantially as claimed, as set forth above in claim 18
However, Sosin does not disclose the resilient compressible layer comprises viscoelastic foam or polyurethane foam.
Reynolds diclsoses the resilient compressible layer comprises viscoelastic foam or polyurethane foam. (Col. 7 Ln. 40-45, polyurethane foam used for foam under turf)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the golf mat of Sosin with polyurethane foam in a golf mat, as taught by In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP 2144.07
Regarding claim 20, Sosin discloses An apparatus comprising: an artificial turf comprising: synthetic blades of grass comprising a thermochromic material (Abstract, artificial turf made from fibers including chromogens that change color in response to golf swing, Par. 5, fibers include chromogen that changes from first color to second color, Par 13, 25, color change is reversible) that exhibits a base thermochromic coloration at 20 to 25 degrees Celsius (Par. 24, thermochromic change occurs between 0 and 200 C, Par 13, 25, color change is reversible)
and exhibits an activated thermochromic coloration, different than the base thermochromic coloration, above 25 degrees Celsius (Par. 24, thermochromic color change most preferably between 35-200 C);
However, Sosin does not disclose a cut resistant interface layer to which the synthetic blades of grass are attached and -6- a resilient compressible layer, attached to the cut resistant interface layer comprising at least one of viscoelastic foam and polyurethane foam that compresses from a first shape into a second, virtual divot shape in response to force applied by a golf club during a golf swing, the resilient compressible layer having a recovery time of from 5 to 20 seconds.
Hammon discloses a cut resistant interface layer to which the synthetic blades of grass are attached (Col. 2 turf layer i.e. synthetic blades of grass attached to polypropylene backing) and -5- a resilient compressible layer, attached to the cut-resistant interface layer comprising of foam (Col. 4 Lns. 40-50, foam cushion 24B bonded under polypropylene layer). It is noted that polypropylene is listed as a known cut-resistance material as disclosed by applicant’s specification Par. 22 and therefore, one of 
However, Hammon does not disclose an artificial turf located in an opening in the stance mat and a resilient compressible layer that compresses from a first shape into a second, virtual divot shape in response to force applied by the golf club during the golf swing, the resilient compressible layer returning to the first shape in from 5 to 20 seconds following being compressed into the second shape in response to the golf swing;
Reynolds discloses and -6-a resilient compressible layer comprising at least one of viscoelastic foam and polyurethane foam that compresses from a first shape into a second, virtual divot shape in response to force applied by a golf club during a golf swing. (Col. 7 Ln. 40-45, polyurethane foam used for foam under turf, surface will deform and recover from deformation in manner similar to natural turf), 
While Reynolds does not explicitly disclose the resilient compressible layer having a recovery time of from 5 to 20 seconds, this would be a matter of optimum range and the court found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05. It is noted that Reynolds as seen above, discloses a compressible layer in the golf mat and therefore would have been obvious to one of ordinary skill to optimize the recovery time of the divot area by routine experimentation. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the golf mat of Sosin with compression layer in a golf mat, as taught by Reynolds to provide Sosin with the advantage of a compression mat to aid in effectively simulating the response of natural turf. 

Claims 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sosin (U.S. 20020091011), Hammon (U.S. 5026580) and Reynolds (U.S. 5830080) in view of Sear (WO 2004076008)
claim 3, Sosin discloses the claimed invention substantially as claimed, as set forth above in claim 2. 
However, Sosin, as modified by Reynolds does not disclose the resilient compressible layer comprises memory foam
Sear discloses the resilient compressible layer comprises memory foam (Pg. 2 Ln. 20-25, visco-elastic foam material is a memory foam)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the compressible golf mat of Sosin and Reynolds with memory foam layer, as taught by Sear to provide Sosin with the advantage of a desired level of compression by using a desired material and It is noted that “mere selection of known materials to make an apparatus of a type made of said material prior to the invention, the selection of said material being on basis of suitability for intended use, is obvious.” See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP 2144.07
Regarding claim 17, Sosin discloses the claimed invention substantially as claimed, as set forth above in claim 16. 
However, Sosin, as modified by Reynolds does not disclose the resilient compressible layer comprises memory foam
Sear discloses the resilient compressible layer comprises memory foam (Pg. 2 Ln. 20-25, visco-elastic foam material is a memory foam)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the compressible golf mat of Sosin and Reynolds with memory foam layer, as taught by Sear to provide Sosin with the advantage of a desired level of compression by using a desired material and It is noted that “mere selection of known materials to make an apparatus of a type made of said material prior to the invention, the selection of said material being on basis of suitability for intended use, is obvious.” See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP 2144.07

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sosin (U.S. 20020091011), Hammon (U.S. 5026580) and Reynolds (U.S. 5830080) in view of Baumberg (WO 2011023946)
Regarding claim 11, Sosin discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Sosin, as modified by Reynolds does not disclose the trans-chromic material comprises polymeric imitation opals.
Baumberg discloses the trans-chromic material comprises polymeric imitation opals (Pg. 19, Ln. 26-28, thermochromic polymer opals)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the trans-chromic material of Sosin and Reynolds with the thermochromic polymer opals, as taught by Sear to provide Sosin with the advantage of a desired level of compression by using a desired material and It is noted that “mere selection of known materials to make an apparatus of a type made of said material prior to the invention, the selection of said material being on basis of suitability for intended use, is obvious.” See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP 2144.07
Response to Arguments
Applicant's arguments filed 11/9/2021 have been fully considered but they are not persuasive. Regarding the first argument directed towards claims 1, 16 and 20 and Reynolds, it is argued while Reynolds may be designed to deform similar to natural turf, as Reynolds does not disclose actual soil and turf, but rather synthetic materials, one of ordinary skill would readily recognize there would necessarily be some deformation recovery time. In response to the optimum range argument, it is argued that Reynolds discloses it is known to use compressible materials to create a divot, and when . 
Regarding the arguments directed towards the cut-resistant interface layer, it is argued this is a new limitation and has been addressed above. 
Regarding claim 4, it is argued that as Sosin discloses an activated coloration range of 0-200C, one of ordinary skill would readily recognize the claimed base coloration temperature between 20 and 25C falls between the range disclosed by Sosin, and therefore  Sosin inherently can have a base thermochromic coloration at 20 to 25 C, so as to then have the activated coloration range between 0-200C as disclosed, as the activated coloration range would necessarily be outside that of the base coloration temperature. 
Regarding claim 6, it is argued that what is claimed is that the activated coloration temperature is above 25C which, as seen above Sosin discloses an activated coloration temperature between 0-200C and therefore discloses an activated coloration temperature above 25C within its range. It is argued that in regard to claim 6, whether or not Sosin discusses base coloration temperature is moot, as that is not what is being claimed by claim 6. 
Regarding claim 16, it is argued that while element 18 may refer to the golf mat, the fact remains that a golfer stands on top of the mat, and therefore the limitation of “a stance mat” is met by Sosin, as the mat of Sosin acts as a mat upon which a golfer may take their stance. 
Regarding the argument directed towards the turf, it is argued that the action above never asserted turf located in an opening of the stance mat, but rather that Sosin had a turf surface. Reynolds was noted to have the turf located in an opening, as the turf was placed into a recess of the mat, so when taken in combination with Sosin, the combination as  whole discloses an artificial turf placed into 
Therefore, the rejection is seen above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RKP/
/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711